Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Rejection Under 35 USC -103
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for al obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-6, 8, 10-14, 16, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tracy (7,255,436) in view of Bruck (2005/0117111).
	Regarding claim 1, Tracy discloses eyewear retention device comprises headgear (7) configured to be worn by the user; and at least one retaining mechanism configured to attach the eyewear (5) to the headgear, wherein the eyewear (5) can be in a first position, wherein the first position allows a lens of the eyewear (5) to affect a field of view of the user, wherein the eyewear can be in a second position upon the headgear, wherein the second position allows a lens of the eyewear (5) to not affect a  respect to the headgear in at least one of the first position and the second position (see figures 1-7 and the related disclosure).
Trace does not disclose the lens-temple adjustable angle. 
	Bruck, however, discloses the lens-temple adjustable angle (see figures 1, 2 and paragraphs [0015] – [0019]).
	Because Trace and Bruck are both from the same field of endeavor, the purpose of adjusting the angular position of the temple in relation with the front frame as disclosed by Bruck would have been recognized as an art pertinent art of Trace.
It would have been obvious, therefore, at the time the invention was made to a person having skill in the art to construct the eyeglasses frame, such as the one disclosed by Trace, with the lens-temple adjustable angle, such as disclosed by Bruck for the purpose of adjusting the angular position of the temple in relation with the front frame.	
Regarding claim 3, Tracy discloses a retractable tethering device (9) attached to the headgear (7), configured to maintain a connection between the headgear (7) and the eyewear (5); and an attachment mechanism attached to the eyewear configured to attach to at least a portion of the retractable tethering device to the eyewear (see figures 1 -7 and the related disclosure).
Regarding claim 4, Tracy discloses the retractable tethering device (9) comprises spring-loaded tension configured to maintain the eyewear in place in the first position and in the second position (see figures 1-7 and the related disclosure).

Regarding claim 6, Tracy discloses the claimed invention except the attachment mechanism comprises one or more balls attached to the retractable tethering device, and one or more sockets incorporated into the eyewear.  Although the Tracy device does not teach the exact the connection of the retractable tethering device to the eyewear as that claimed by Applicant, the connection differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes. It appears that these changes produce no functional differences and therefore would have been obvious (see figures 7a-7c and column 5, line 66 to column 6, line 7).
Regarding claim 8, Tracy discloses the attachment mechanism comprises a swivel device connecting the retractable tethering device to a portion of the eyewear, wherein the swivel device allows the retractable tethering device to rotate above and below the eyewear when the eyewear is moved between the first position and the second position (see figures 1 -7 and the related disclosure).
Regarding claim 10, Tracy discloses a retaining mechanism configured to attach to eyewear (5) and headgear (7), the retaining mechanism comprising: a retractable tethering device (9) attached to the headgear, configured to maintain a connection between the headgear and the eyewear; and an attachment mechanism attached to the eyewear configured to attach to at least a portion of the retractable tethering device (9),  
Trace does not disclose the lens-temple adjustable angle. 
	Bruck, however, discloses the lens-temple adjustable angle (see figures 1, 2 and paragraphs [0015] – [0019]).
	Because Trace and Bruck are both from the same field of endeavor, the purpose of adjusting the angular position of the temple in relation with the front frame as disclosed by Bruck would have been recognized as an art pertinent art of Trace.
It would have been obvious, therefore, at the time the invention was made to a person having skill in the art to construct the eyeglasses frame, such as the one disclosed by Trace, with the lens-temple adjustable angle, such as disclosed by Bruck for the purpose of adjusting the angular position of the temple in relation with the front frame.	
Regarding claim 11, Tracy discloses    the    retractable    tethering    device comprises spring-loaded tension configured to maintain the eyewear in place in the first position and in the second position (see figures 1-7 and the related disclosure).
Regarding claim 12, Tracy discloses    the    retractable    tethering    device comprises one or more tethers configured to pass through one or more portals from an 
Regarding claims 13 and 14, Tracy discloses the claimed invention except the attachment mechanism comprises one or more balls attached to the retractable tethering device, and one or more sockets incorporated into the eyewear. 
Although the Tracy device does not teach the exact the connection of the retractable tethering device to the eyewear as that claimed by Applicant, the connection differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes. It appears that these changes produce no functional differences and therefore would have been obvious (see figures 7a-7c and column 5, line 66 to column 6, line 7).
Regarding claim 16, Tracy discloses the attachment mechanism comprises a swivel device connecting the retractable tethering device to a portion of the eyewear, wherein the swivel device allows the retractable tethering device to rotate above and below the eyewear when the eyewear is moved between the first position and the second position (see figures 1-7 and the related disclosure).
Regarding claim 19, Tracy discloses the method comprising: attaching a retaining mechanism to at least one of the headgear (7) and the eyewear (5); incorporating an attachment mechanism of the retaining mechanism into at least one of the headgear and the eyewear; and retaining the eyewear with respect to the headgear via the retaining mechanism when the eyewear is in at least one of a first 
Trace does not disclose the lens-temple adjustable angle. 
	Bruck, however, discloses the lens-temple adjustable angle (see figures 1, 2 and paragraphs [0015] – [0019]).
	Because Trace and Bruck are both from the same field of endeavor, the purpose of adjusting the angular position of the temple in relation with the front frame as disclosed by Bruck would have been recognized as an art pertinent art of Trace.
It would have been obvious, therefore, at the time the invention was made to a person having skill in the art to construct the eyeglasses frame, such as the one disclosed by Trace, with the lens-temple adjustable angle, such as disclosed by Bruck for the purpose of adjusting the angular position of the temple in relation with the front frame.	
Regarding claim 20, Tracy discloses attaching the retaining mechanism comprises attaching a retractable tethering device to the headgear, wherein the retractable tethering device (9) is configured to maintain a connection between the headgear (7) and the eyewear (5), wherein the attachment mechanism is incorporated into the eyewear, and wherein the attachment mechanism is configured to attach to at least a portion of the retractable tethering device (9) (see figures 1-7 and the related disclosure).
HUNG XUAN DANG whose telephone number is (571) 272-2326. The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689. The fax phone
number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

12/20                                                                  /Hung X Dang/
Primary Examiner, Art Unit 2872